Case 1:18-er-00102-DLC Deeaniaand3 £ iléd 0647/20 Page doef 4 of 1

 

Federal Defenders One Pierrepont Plaza-16th Floor, Brooklyn, NY 11201
OF NEW YORK, INC. Tel: (718) 330-1200 Fax: (718) 855-0760
David E. Patton Deirdre D, von Dornum
Executive Director and Attorney-in-Charge

Attorney-in-Chief

 

 

 

 

 

June 17, 202
By ECFI USDC SDNY
Hon. Denise L. Cote DOCUMENT
United States District Judge ELECTRONICALLY FILED
Southern District of New York .
Daniel Patrick Moynihan Courthouse DOC "TTF fade
500 Pearl St. DATE FILED:

 

 

New York, New York. 10007
Re: United States v. David Michael Hylton, 18 Cr. 102 (DLC)

Dear Judge Cote:

I write on behalf of Mr. Hylton to respectfully request that defense submissions be due
two weeks in advance of the sentencing hearing in the above-captioned matter, currently
scheduled for Thursday, July 30, 2020. Accordingly, we respectfully request that defense
submissions be due by Thursday, July 16, 2020.

Thank you for considering this request.

Respectfully Submitted,
‘sf
Christopher A. Flood
Assistant Federal Public Defender
Federal Defenders of New York

(212) 417-8734

ce: All counsel, by ECF

 

 

 

 

So Ordered: June 17, 2020

    

DENISE COTE
United ftates District Judge

 
